United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2547
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United
      v.                                * States District Court for the
                                        * Northern District of Iowa.
Randy Steven Boose,                     *
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: December 14, 2004
                                Filed: April 13, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BEAM, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Randy Boose pleaded guilty to one count of conspiring to distribute 500 grams
or more of methamphetamine, having previously been convicted of one or more
felony drug offenses, see 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), 846, 851. The district
court1 then sentenced him to 270 months in prison. He argues that the district court
failed to give him his right to allocution before sentencing him.




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
       Federal Rule of Criminal Procedure 32(i)(4)(A)(ii) states that "[b]efore
imposing sentence, the court must ... address the defendant personally in order to
permit the defendant to speak or present any information to mitigate the sentence."
Mr. Boose relies on United States v. Patterson, 128 F.3d 1259, 1261 (8th Cir. 1997),
for the principle that denying a defendant the right to allocution warrants reversal.
But the difficulty with Mr. Boose's argument is that he was not denied his right to
allocution. Although the court indicated its intention to impose a 270-month
sentence, no sentence was imposed until after giving Mr. Boose the opportunity to
speak:

      THE COURT: All right. Mr. Boose, I'll be happy to hear from you as
      to what you feel you'd like to say. You're not required to speak, but I'm
      certainly willing to listen.

      THE DEFENDANT: No, ma'am.

       The court did not state that Mr. Boose's comments would have no effect, but
assured him that it would listen to what he had to say. Mr. Boose declined the offer.
The district judge then imposed Mr. Boose's sentence, stating that "it is the judgment
of this court that Randy Boose is hereby committed to the custody of the Bureau of
Prisons ... for 270 months." Cf. United States v. Williams, 109 F.3d 502, 513 (8th Cir.
1997), cert. denied, 522 U.S. 917 (1997). For the reasons stated, we affirm the
district court's judgment.
                        ______________________________




                                         -2-